Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 22, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127440-1(28)                                                                                         Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  LISA SMITH, as Next Friend of EMILY SMITH,                                                           Stephen J. Markman,
  a minor, et al,                                                                                                     Justices
                  Plaintiffs-Appellees,
                                                                       SC: 127440
  v                                                                    COA: 255488
                                                                       Shiawassee CC: 02-007944-NI
  CAPTAIN RANDALL VANLANDINGHAM,
  and CAPTAIN KAREN VANLANDINGHAM,
            Defendants-Appellees, 

  and 

  THE SALVATION ARMY, 

             Defendant-Appellant. 

  ________________________________________
  HOLLY RAMOS, as Next Friend of TAYLOR 

  RAMOS, a minor, 

             Plaintiff-Appellee, 

                                                                       SC: 127441      

  v                                                                    COA: 258006       

                                                                       Shiawassee CC: 03-009235-NO
  CAPTAIN RANDALL VANLANDINGHAM,
  and CAPTAIN KAREN VANLANDINGHAM,
            Defendants-Appellees, 

  and 


  THE SALVATION ARMY, 

             Defendant-Appellant.                                  

  _______________________________________

               On order of the Chief Justice, the motion by plaintiffs-appellees for
  extension to August 9, 2006 of the time for filing their supplemental briefs is considered
  and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 22, 2006                     _________________________________________
                                                                               Clerk